UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2077



RICHARD PEAMON,

                                             Plaintiff - Appellant,

          versus


CELOTEX ASBESTOS SETTLEMENT TRUST,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (CA-05-1181-WMN)


Submitted: December 15, 2005              Decided: December 20, 2005


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Richard Peamon, Appellant Pro Se.    Brent Adam Cossrow, PHELAN,
PETTIT & BIEDRZYCKI, Philadelphia, Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Richard    Peamon    appeals      the    district      court’s   order

administratively    closing   his    case.        This   Court    may   exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.                      Loan

Corp., 337 U.S. 541 (1949).         The order Peamon seeks to appeal is

neither a final order nor an appealable interlocutory or collateral

order.    Accordingly,    we    dismiss       the    appeal      for    lack     of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                        DISMISSED




                                    - 2 -